Broyles, C. J.
1. Where the judge, during the trial of a misdemeanor ease, and while the evidence was being submitted, in the presence of and without objection from, the defendant and his counsel, allowed the jury to disperse for the night, and where, upon the convening of the court the next morning, counsel for the defendant moved for a mistrial, based upon the dispersal of the jury without the consent of the defendant, the denial of the motion was not error, there being no evidence of any attempt to influence the jury, or of any improper conduct upon their part. Bowdoin v. State, 113 Ga. 1150 (1) (39 S. E. 478), and citations.
2. Ground 2 of the amendment to the motion for a new trial, complaining of the denial of a motion for a mistrial based upon alleged improper remarks of the solicitor-general in the . concluding argument to the jury, is not complete and understandable within itself. Movant insists that the remarks were not authorized by the evidence, while the solicitor-general in his brief contends that they were so authorized. To determine this question this court would necessarily be obliged to refer to the brief of the evidence. .This ground, therefore, under repeated rulings of the Supreme Court and of this court, can not be considered.
3. The evidence amply authorized the verdict, and, under all the facts of the base, the admission of the evidence complained of in ground 3 of the amendment to the motion for a new trial does not require another hearing of the ease. The refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.